number release date id office uilc cca_2011061311575437 ---------- from ------------------- sent monday date am to ----------------- cc ----------- subject re tefra partner case i would add that that the at risk provisions under sec_465 are applied only at the partner level as held by the courts in 99_tc_298 and 94_tc_853 so taxpayer's counsel statement that the schedule of adjustments only reflects partnership-level at risk would not be legally correct he is correct that each partner's limitation is separately determined but that was in fact accomplished by taxpayer signing part ii of the form 870-lt if taxpayer was not conceding partner-level determinations he should not have signed part ii
